September 08, 2009


Mr. Jeffery T. Nobles
Haynes & Boone, LLP
1221 McKinney, Ste. 2100
Houston, TX 77010-2007
Mr. Marc G. Rosenthal
Rosenthal & Watson, PC.
6601 Vaught Ranch Road, Suite 200
Austin, TX 78730

RE:   Case Number:  09-0745
      Court of Appeals Number:  13-08-00628-CV
      Trial Court Number:

Style:      FREEDOM COMMUNICATIONS, INC., D/B/A THE BROWNSVILLE HERALD AND
      VALLEY MORNING STAR
      v.
      JUAN ANTONIO CORONADO, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
in the above referenced-case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Jessica Hamby, Deputy Clerk

|cc:|Ms. Dorian E.     |
|   |Ramirez           |